DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Amendment
The amendment filed on 04/21/2022 has been entered. Claims 1-2 and 4-21 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15, and 20 recite the limitation “comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion”. The specification does not have written description support for “comparing the spatial threshold …. with the motion”.  Paragraph 0049 of the specification disclose “The system may also configure (block 416) one or more thresholds relating to the configured (block 414) spatial input. The configured (block 416) thresholds allow the user to fine tune the way that that the IGS navigation system (10) interprets their motion inputs for purposes of the control pattern. This could include, for example, setting a high threshold for matching a certain control pattern where the user wants to be deliberate in performing the motion (e.g., a high threshold for a monitored circular motion may only be triggered when the monitored input substantially matches the size and shape of the configured (block 414) circular input), while a low threshold may be more appropriate for complex patterns (e.g., a low threshold for writing a letter in the air may be triggered more easily later, but may result in more false positives). Some configured (block 416) spatial thresholds may also be applied to multiple control patterns, or may be configured (block 416) to apply globally. For example, where a user only wishes to use control patterns that involve movement along the z-axis occasionally, a high threshold may be applied to all inputs received from such movements such that only the largest inputs (e.g., as a magnitude of speed, distance, or acceleration) from the z-axis may be identified as triggering a control pattern.”, however, it does not disclose that the spatial threshold is compared with the motion. How a spatial threshold may be compared with the motion? 
All dependent claims are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion” in lines 20-22. It is unclear how a spatial threshold may be compared with the motion?
Claim 1 recite the limitations  "at least one control pattern", "any control pattern", "that control pattern" and "a control pattern" in lines 21-27. It is not clear if they all refer to the same control pattern or a different control pattern. If a different control pattern, what is the link among them?
Claim 1 recite the limitation “a match” in line 28. It is not clear if it refers to the same as the identical term “a match” in line 24.
Claim 15 recites the limitation “comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion” in line 18. It is unclear how a spatial threshold may be compared with the motion?
Claim 15 recite the limitations  "at least one control pattern", "any control pattern", "that control pattern" and "a control pattern" in lines 18-24. It is not clear if they all refer to the same control pattern or a different control pattern. If a different control pattern, what is the link among them?
Claim 15 recite the limitation “a match” in line 21. It is not clear if it refers to the same as the identical term “a match” in line 25.
Claim 20 recites the limitation “compare the motion to a spatial threshold” in line 23. It is unclear how a spatial threshold may be compared with the motion?
Claim 20 recite the limitation “a match” in line 25. It is not clear if it refers to the same as the identical term “a match” in line 26.
All dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US Pub No. 2017/0119473) in the view of Jago (WO Pub No. WO2017/182397).
Regarding claim 1, Clopp teaches an image guided surgery (IGS) navigation system comprising (figure 3, element 100, paragraph 0052):
 (a) an instrument including a position sensor wherein the instrument comprises a registration probe, wherein the registration probe is configured to register locations of external anatomical features of a patient (figure 19, element 410, paragraphs 0095 and 0111-0112; instrument with position sensor used to register points on the external features of the face);
 (b) a tracking field generator operable to provide a tracked area, wherein the tracked area is a three dimensional space (figure 4, element 122, paragraph 0056; Field generators (122) are operable to generate an electromagnetic field around the head of the patient);
 (c) a processor configured to determine a position of the instrument within the tracked area based upon a set of tracking data, wherein the set of tracking data is based on signals from the position sensor received by the processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire (130)”);
 (d) a display operable by the processor to provide an IGS navigation interface to a user (element 114, parargraphs 0059 and 0060) ; and 
(e) a memory configured to store a set of control patterns (paragraphs 0060-0063; “navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire”; “CT scan images”)
each of the set of control patterns comprises a spatial input; wherein the processor is further configured to (paragraphs 0060-0063; the processor save the data of the location of the guide wire as well as the spatial input with the CT scan): 
(i) determine a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument (paragraph 0062),
However, Clopp fails to explicitly teach (ii) perform a comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion, (iii) determine if any control pattern of the set of control patterns is a match for the motion based upon the comparison of the spatial threshold for the spatial input for that control pattern with the motion, and (iv) where a control pattern of the set of controls patterns is -2-Serial No. 16/666,782  a match for the motion, determine an interface action associated with the control pattern and execute the interface action on the IGS navigation interface.
Jago, in the same field of endeavor in the subject of ultrasound system, teaches (ii) perform a comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion (paragraphs 0052 and 0061;  The system may then track movement of the probe, using the spatial location information, and determine deviation from the initial scan pattern. The deviation may be compared to a threshold amount which has been selected to ensure that acquired images overlap by at least the desired amount. If the movement of the probe indicates otherwise, a new scan pattern may be generated and displayed.), 
(iii) determine if any control pattern of the set of control patterns is a match for the motion based upon the comparison of the spatial threshold for the spatial input for that control pattern with the motion (paragraphs 0052 and 0061;  The system may then track movement of the probe, using the spatial location information, and determine deviation from the initial scan pattern. The deviation may be compared to a threshold amount which has been selected to ensure that acquired images overlap by at least the desired amount. If the movement of the probe indicates otherwise, a new scan pattern may be generated and displayed.), and 
(iv) where a control pattern of the set of controls patterns is -2-Serial No. 16/666,782a match for the motion, determine an interface action associated with the control pattern and execute the interface action on the IGS navigation interface (paragraph 0061; the user interface may be configured to provide an indication of current position of the probe, such as in the form of a cursor or illuminating a portion of the scan patten differently to indicate progress of the probe relative to the scan pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Jago to provide a spatial threshold for comparison with motion and determining if there is a match between the motion and the control pattern. Doing so will help the user to determine if the motion is within an allowed range and provide feedback to the user as taught within Jago in paragraphs 0061-0062.

Regarding claim 2, Clopp teaches the IGS navigation system of claim 1, wherein the tracking field generator comprises a set of magnetic field generators operable to produce a magnetic field at the tracked area, and wherein the position sensor is configured to generate position-indicative signals in response to presence of the position sensor in the magnetic field (paragraphs 0055 and 0062; the field generator comprise multiple field generators that generate magnetic field and movement of the coil within that magnetic field may generate electrical current).

Regarding claim 15, Clopp teaches a method comprising:(a) operating an image guided surgery (IGS) navigation system to provide a tracked area, wherein the tracked area is a three-dimensional space in which a surgical procedure is to be performed on a patient (paragraph 0062), 
(b) at a processor of the IGS navigation system, determining a set of positions of an instrument within the tracked area based on a set of tracking data received by a processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire (130)”) 
(c) providing an IGS navigation interface to a user via a display of the IGS navigation system (paragraph 0059), 
(d) storing a set of control patterns on a memory of the IGS navigation system (paragraphs 0060-0063; “navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire”; “CT scan images”)
determining a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument based on signals from a position sensor in the instrument while the instrument is positioned external to the patient (paragraph 0062),
wherein each of the set of control patterns comprises a spatial input (0060-0063; the processor save the data of the location of the guide wire as well as the spatial input with the CT scan),
However, Clopp fails to explicitly teach (f) performing a comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion, (g) determining if any control pattern of the set of control patterns is a match for the motion based upon the comparison of -6-Serial No. 16/666,782 the spatial threshold for the spatial input for that control pattern with the motion, and (h)where a control pattern of the set of controls patterns is a match for the motion, determining an interface action associated with the control pattern and executing the interface action on the IGS navigation interface.
Jago, in the same field of endeavor in the subject of ultrasound system, teaches (f) performing a comparison of a spatial threshold for the spatial input for at least one control pattern of the set of control patterns with the motion (paragraphs 0052 and 0061;  The system may then track movement of the probe, using the spatial location information, and determine deviation from the initial scan pattern. The deviation may be compared to a threshold amount which has been selected to ensure that acquired images overlap by at least the desired amount. If the movement of the probe indicates otherwise, a new scan pattern may be generated and displayed.),
 (g) determining if any control pattern of the set of control patterns is a match for the motion based upon the comparison of -6-Serial No. 16/666,782 the spatial threshold for the spatial input for that control pattern with the motion (paragraphs 0052 and 0061;  The system may then track movement of the probe, using the spatial location information, and determine deviation from the initial scan pattern. The deviation may be compared to a threshold amount which has been selected to ensure that acquired images overlap by at least the desired amount. If the movement of the probe indicates otherwise, a new scan pattern may be generated and displayed.), and 
(h)where a control pattern of the set of controls patterns is a match for the motion, determining an interface action associated with the control pattern and executing the interface action on the IGS navigation interface (paragraph 0061; the user interface may be configured to provide an indication of current position of the probe, such as in the form of a cursor or illuminating a portion of the scan patten differently to indicate progress of the probe relative to the scan pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Jago to provide a spatial threshold for comparison with motion and determining if there is a match between the motion and the control pattern. Doing so will help the user to determine if the motion is within an allowed range and provide feedback to the user as taught within Jago in paragraphs 0061-0062.

Regarding claim 20, Clopp teaches a system comprising:
 (a) an instrument including a position sensor (figure 19, element 410, paragraphs 0095 and 0111-0112; instrument with position sensor used to register points on the external features of the face);
 (b) a tracking field generator operable to provide a tracked area, wherein the tracked area is a three-dimensional space (paragraph 0056; Field generators (122) are operable to generate an electromagnetic field around the head of the patient);
 (c) a processor configured to determine a position of the instrument within the tracked area based upon a set of tracking data, wherein the set of tracking data is based on signals from the position sensor received by the processor as a result of an interaction of the instrument with the tracked area (paragraph 0062; “In the present example, navigational guidewire (130) includes one or more coils at the distal end of navigational guidewire (130). When such a coil is positioned within an electromagnetic field generated by field generators (122), movement of the coil within that magnetic field may generate electrical current in the coil, and this electrical current may be communicated along the electrical conduit(s) in navigational guidewire (130) and further to processor (110) via coupling unit (132). This phenomenon may enable IGS navigation system (100) to determine the location of the distal end of navigational guidewire (130) within a three dimensional space as will be described in greater detail below. In particular, processor (110) executes an algorithm to calculate location coordinates of the distal end of navigational guidewire (130) from the position related signals of the coil(s) in navigational guidewire (130)”);
 (d) a display operable by the processor to provide an IGS navigation interface to a user (figure 3, element 114; paragraph 0059 and paragraph 0060); and 
(i) determine a motion of the instrument within the tracked area based on a plurality of positions determined for the instrument (paragraph 0062);
The instrument is external to the patient (paragraph 0095; instrument with position sensor used to register points on the external features of the face); 
(ii) receive an interface action from a user, and create a control pattern based on the training motion and the interface action, wherein the control pattern comprises a spatial input (paragraph 0094; “the operator may manipulate an instrument such as navigational guidewire (130, 200, 250) to bring the calibration coil (i.e., navigation coil (216, 266)) into proximity of registration point (312) or registration points (352). In particular, the operator may touch the distal tip of navigational guidewire (130, 200, 250) against the patient's face at the location of registration point (312) or registration points (352). At each registration point (312, 352), the operator may interact with operating controls (112) to indicate the presence of the distal tip of navigational guidewire (130, 200, 250) at each registration point (312, 352). In response to this input, processor (110) may log the data provided by the calibration coil (i.e., navigation coil (216, 266)) in response to the field generated by field generators (122) to determine the location of the calibration coil within 3-dimensional space”)
(iii) during a surgical procedure performed on a patient, determine a motion of the instrument within the tracked area based on a second plurality of positions determined for the instrument while the instrument is positioned external to the patient (paragraph 0095; the system calculate the real time position of the guidwire which is used to register points on the external features of the face) 
However, Clopp fails to explicitly teach (iv) compare the motion to a spatial threshold for the spatial input for the control pattern and determine if the motion is a match for the training motion, and (v) where the control pattern is a match for the motion, - 8 -Serial No. 16/666,782 execute the interface action on the IGS navigation interface.
Jago, in the same field of endeavor in the subject of ultrasound system, teaches (iv) compare the motion to a spatial threshold for the spatial input for the control pattern and determine if the motion is a match for the training motion (paragraphs 0052 and 0061;  The system may then track movement of the probe, using the spatial location information, and determine deviation from the initial scan pattern. The deviation may be compared to a threshold amount which has been selected to ensure that acquired images overlap by at least the desired amount. If the movement of the probe indicates otherwise, a new scan pattern may be generated and displayed.),
 (v) where the control pattern is a match for the motion, - 8 -Serial No. 16/666,782 execute the interface action on the IGS navigation interface. (paragraph 0061; the user interface may be configured to provide an indication of current position of the probe, such as in the form of a cursor or illuminating a portion of the scan patten differently to indicate progress of the probe relative to the scan pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp to incorporate the teachings of Jago to provide a spatial threshold for comparison with motion and determining if there is a match between the motion and the control pattern. Doing so will help the user to determine if the motion is within an allowed range and provide feedback to the user as taught within Jago in paragraphs 0061-0062.

Regarding claim 21, Clopp teaches the system of claim 20, wherein the instrument includes a registration probe (paragraph 0095; instrument with position sensor used to register points on the external features of the face).

Claims 4-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US Pub No. 20170119473) in the view of Jago (WO Pub No. WO2017/182397) and in further view of Sandhu (US Pub No. US 20120158011).

Regarding claim 4, Clopp teaches the IGS navigation system of claim 1, however fails to explicitly teach wherein the control pattern comprises a speed threshold, the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold, and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to: (i) determine a direction of the motion in two dimensions, (ii) determine a distance of the motion, and (iii) move the cursor on the IGS navigation interface based on the direction and the distance.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the control pattern comprises a speed threshold (paragraph 0010), the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold (paragraph 0066, the green proximity zone is the area where the catheter is traveling at a normal speed (less or equal to the speed threshold), and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to (paragraph 0032):
determine a direction of the motion in two dimensions (paragraph 0081, direction movement of the catheter), 
(ii) determine a distance of the motion (paragraphs 0085-0086, distance to boundary), and 
(iii) move the cursor on the IGS navigation interface based on the direction and the distance (paragraphs 0032 and 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide a control pattern with speed threshold. Doing so will help to determine whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 5, Clopp teaches the IGS navigation system of claim 4, however fails to explicitly teach wherein a second control pattern of the set of control patterns comprises a second speed threshold, wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein a second control pattern of the set of control patterns comprises a second speed threshold (paragraph 0079), wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern (paragraph 0066, when the speed of the catheter is in the second proximity zone it means that the speed has crossed the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide a control pattern with a second speed threshold. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 6, Clopp teaches the IGS navigation system of claim 5, however fails to explicitly teach wherein the processor is further configured to: (i) where the second interface action describes an image capture mode of the IGS navigation interface, capture one or more images of a virtual endoscopic view currently displayed on the IGS navigation interface, and (ii) where the second interface action describes a view change of the IGS navigation interface, change the virtual endoscopic view from a first view to a second view.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the processor is further configured to: (i) where the second interface action describes an image capture mode of the IGS navigation interface, capture one or more images of a virtual endoscopic view currently displayed on the IGS navigation interface (paragraph 0081), and (ii) where the second interface action describes a view change of the IGS navigation interface, change the virtual endoscopic view from a first view to a second view (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 7, Clopp teaches the IGS navigation system of claim 1, however fails to explicitly teach wherein the spatial layout for the control pattern describes a rotational motion, and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion, and (ii) magnify the display of the IGS navigation interface based on the magnification level.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the spatial layout for the control pattern describes a rotational motion (paragraph 0066), and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion (paragraph 0081, zoom in), and (ii) magnify the display of the IGS navigation interface based on the magnification level (paragraph 0081, zoom in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 8, Clopp teaches the IGS navigation system of claim 7, however fails to explicitly teach wherein the processor is further configured to: (i) determine a direction of the rotational motion, (ii) increase the magnification of the IGS navigation interface when the direction is a first direction, and (iii) decrease the magnification of the IGS navigation interface when the direction is a second direction oppose of the first direction.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the processor is further configured to: (i) determine a direction of the rotational motion (paragraph 0032), (ii) increase the magnification of the IGS navigation interface when the direction is a first direction (paragraph 0081, zoom in), and (iii) decrease the magnification of the IGS navigation interface when the direction is a second direction oppose of the first direction (paragraph 0081, zoom out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 9, Clopp teaches the IGS navigation system of
claim 1, however fails to explicitly teach wherein each of the set of control patterns is
associated with an input context, and wherein the processor is further configured to: (i) determine a current input context associated with the motion, and (ii) when determining if any
control pattern of the set of control patterns is associated with the motion, only compare
control patterns within the set of control patterns whose input context matches the current
input context.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein each of the set of control
patterns is associated with an input context, and wherein the processor is further configured to
(paragraph 0066, user defined set of zones): (i) determine a current input context associated
with the motion (paragraph 0033), and (ii) when determining if any control pattern of the set of
control patterns is associated with the motion, only compare control patterns within the set of
control patterns whose input context matches the current input context (paragraphs 0100-
0101, the control logic determines if the criteria specified for each zone has been met by
comparing the user determined values to the acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified Clopp in the view of Jago to incorporate the
teachings of Sandhu to provide a control pattern. Doing so will help to determine more
accurately whether the tool is moving at a normal speed that can keep the instrument within
the safe boundaries. Therefore, it will prevent the tool from crossing the selected control
boundaries.

Regarding claim 11, Clopp teaches the IGS navigation system of claim 9, however fails to explicitly teach the instrument further comprising a mode control operable to place the instrument in a motion control mode, wherein the processor is further configured to determine the current input context based upon whether the instrument is in the motion control mode.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches the instrument further comprising a mode control operable to place the instrument in a motion control mode (paragraph 0071, operation modes), wherein the processor is further configured to determine the current input context based upon whether the instrument is in the motion control mode (paragraph 0071, operation modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide a control pattern mode. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 12, Clopp teaches the IGS navigation system of claim 1, however fails to explicitly teach wherein the processor is further configured to: (i) determine the interface action associated with the control pattern based upon a current feature mode, selected from a set of feature modes, that is configured for the instrument, (ii) when the motion is associated with a first control pattern, change the current feature mode to a different feature mode of the set of feature modes, and (iii) when the motion is associated with a second control pattern, activate a feature of the IGS navigation interface based upon the current feature mode.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches : (i) determine the interface action associated with the control pattern based upon a current feature mode, selected from a set of feature modes, that is configured for the instrument (paragraph 0071, operation modes), (ii) when the motion is associated with a first control pattern, change the current feature mode to a different feature mode of the set of feature modes (paragraphs 0085-0086), and (iii) when the motion is associated with a second control pattern, activate a feature of the IGS navigation interface based upon the current feature mode (paragraphs 0085-0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 13, Clopp teaches the IGS navigation system of claim 1, however fails to explicitly teach wherein the set of feature modes comprises: (i) an image capture feature mode usable to capture images displayed on the IGS navigation interface, (ii) a view navigation mode usable to navigate between pre-set virtual endoscopic views displayed on the IGS navigation interface, and (iii) a zoom mode usable to change a magnification level of the IGS navigation interface.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the set of feature modes comprises: (i) an image capture feature mode usable to capture images displayed on the IGS navigation interface (paragraph 0081), (ii) a view navigation mode usable to navigate between pre-set virtual endoscopic views displayed on the IGS navigation interface (paragraph 0029), and (iii) a zoom mode usable to change a magnification level of the IGS navigation interface (paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 14, Clopp teaches the IGS navigation system of claim I, however fails to explicitly teach wherein the processor is further configuredACC6004USNP1 - 38 - to: (i) determine the motion of the instrument based upon a change in position in a first dimension and a second dimension, and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches determine the motion of the instrument based upon a change in position in a first dimension and a second dimension (paragraph 0075), and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold (paragraph 0054 and 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide position change monitoring. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 16, Clopp teaches the method of claim 15, however fails to explicitly teach wherein the control pattern comprises a speed threshold, the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold, and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to: (i) determine a direction of the motion in two dimensions, (ii) determine a distance of the motion, and (iii) move the cursor on the IGS navigation interface based on the direction and the distance.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the control pattern comprises a speed threshold (paragraph 0010), the spatial layout for the control pattern describes motion in two dimensions at a speed less than the speed threshold (paragraph 0066, the green proximity zone is the area where the catheter is traveling at a normal speed (less or equal to the speed threshold), and the interface action associated with the control pattern describes movement of a cursor on the IGS navigation interface, wherein the processor is further configured to (paragraph 0032):
determine a direction of the motion in two dimensions (paragraph 0081, direction movement of the catheter), 
(ii) determine a distance of the motion (paragraphs 0085-0086, distance to boundary), and 
(iii) move the cursor on the IGS navigation interface based on the direction and the distance (paragraphs 0032 and 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide a control pattern with speed threshold. Doing so will help to determine whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 17, Clopp teaches the method of claim 16, however fails to explicitly teach wherein a second control pattern of the set of control patterns comprises a second speed threshold, wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein a second control pattern of the set of control patterns comprises a second speed threshold (paragraph 0079), wherein the spatial layout for that control pattern describes motion in one dimension at a speed greater than the second speed threshold, wherein the second speed threshold is greater than or equal to the speed threshold, and wherein a second interface action is associated with the second control pattern (paragraph 0066, when the speed of the catheter is in the second proximity zone it means that the speed has crossed the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide a control pattern with a second speed threshold. Doing so will help to determine more accurately whether the tool is moving at a normal speed that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 18, Clopp teaches the method of claim 15, however fails to explicitly teach wherein the spatial layout for the control pattern describes a rotational motion, and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion, and (ii) magnify the display of the IGS navigation interface based on the magnification level.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches wherein the spatial layout for the control pattern describes a rotational motion (paragraph 0066), and the interface action associated with the control pattern is magnification of the IGS navigation interface, wherein the processor is further configured to: (i) determine a magnification level based on the rotational motion (paragraph 0081, zoom in), and (ii) magnify the display of the IGS navigation interface based on the magnification level (paragraph 0081, zoom in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide an interface action. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Regarding claim 19, Clopp teaches the method of claim 15, however fails to explicitly teach further configuredACC6004USNP1 - 38 - to: (i) determine the motion of the instrument based upon a change in position in a first dimension and a second dimension, and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold.
Sandhu, in the same field of endeavor in the subject of robotic system, teaches determine the motion of the instrument based upon a change in position in a first dimension and a second dimension (paragraph 0075), and (ii) when determining the motion of the instrument, disregard a change in position in a third dimension unless the change in position in the third dimension exceeds a configured distance threshold (paragraph 0054 and 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago to incorporate the teachings of Sandhu to provide position change monitoring. Doing so will help the user to determine and visualize more accurately whether the tool is moving based on a predetermined set of controls that can keep the instrument within the safe boundaries. Therefore, it will prevent the tool from crossing the selected control boundaries.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clopp (US Pub No. 20170119473) in the view of Jago (WO Pub No. WO2017/182397) and Sandhu (US Pub No. US 20120158011), as rejected in claim 9, and in further view of Otto (US Pub No. 20170340389) and in the view of.
Regarding claim 10, Clopp in the view of Sandhu teaches the IGS navigation system of claim 9, wherein the processor is further configured to determine the current input context based upon (paragraphs 0160-0161, Otto): (i) a type of the instrument, and (ii) a current stage of a surgical procedure being performed with the ACC6004USNP 1 - 37 - IGS navigation system (paragraph 0180, Otto).
Otto, in the same field of endeavor in the subject of intraoperative registration for a surgical system, teaches wherein the processor is further configured to determine the current input context based upon (paragraphs 0160-0161, Otto): (i) a type of the instrument, and (ii) a current stage of a surgical procedure being performed with the ACC6004USNP 1 - 37 - IGS navigation system (paragraph 0180, Otto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clopp in the view of Jago and Sandhu to incorporate the teachings of Otto to provide information regarding the type of the instrument and the stage of the surgical procedure. Doing so will help the system to decide the control patterns associated with the inputted information (paragraph 00180).
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. The applicant argues that the final action mailed on 02/25/2022 was improperly made final. The examiner respectfully disagree. The office action was made final based on the applicant’s amendment of the claims. The applicant argues that the amendments were all narrowing amendments, for example claim 1 was amended to incorporate the subject matter of claim 3.  The examiner respectfully disagree. Claim 3, filed on 10/29/2019, recited the limitation “wherein the instrument comprises a registration probe”, however, claim 1, filed on 11/19/2021, recites the limitation “wherein the instrument comprises a registration probe”, with the added limitations specific to “wherein the registration probe is configured to register locations of external anatomical features of a patient”. The bolded part of claim 1 is a new amendment that further limit the claim. Therefore, the final action is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793